UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6192



TREMAINE L. KITCHEN,

                                              Plaintiff - Appellant,

          versus


JAMES PEGUESE, Warden; SHAVELLA WATKINS,
Sergeant; FRANK SIZER, Commissioner; CAROL
JACKSON,   ARC   Coordinator;   KENNY  TOWNES;
CAPTAIN GRANT; LIEUTENANT SPENCE; OFFICER
JOHNSON;    GHIRLCHILICH,   Hearing   Officer;
OFFICER GREENE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-00466-DKC)


Submitted:   April 19, 2006                   Decided:   May 17, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tremaine L. Kitchen, Appellant Pro Se.    J. Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Tremaine L. Kitchen appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for    the   reasons    stated    by   the   district   court.     See

Kitchen v. Peguese, No. 8:05-cv-00466-DKC (D. Md. Nov. 23, 2005).

We   dispense   with   oral     argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -